                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION



JEROME SCARBER,

                    Plaintiff,

          v.
                                              Case No. 15 C 9147
UNITED AIRLINES, INC.;
TRACEY ROSE, Supervisor-                Judge Harry D. Leinenweber
ORDSW; ANNELLA SAHLI-
ORDSW; and JEFF SMISEK,
President and CEO of
UNITED AIRLINES,

                   Defendants.



                   MEMORANDUM OPINION AND ORDER

     Defendants United Airlines, Inc., Traci Rose (incorrectly

sued as “Tracey”), Annella Sahli, and Jeff Smisek (collectively,

“United”) move for summary judgment on the two remaining claims

levied against them by Plaintiff Jerome Scarber.        Scarber cross-

moves for the same. For the reasons stated herein, United’s Motion

(Dkt. No. 70) is granted and Scarber’s Motion (Dkt. No. 74) is

denied.

                           I.    BACKGROUND

     In 2014, United adopted the so-called “Early Out Plan,” which

provided for lump-sum payments of between $60,000 and $100,000 in

voluntary severance to eligible employees.       (United’s Statement of
Facts (“SOF”) ¶ 14, Dkt. No. 72.)         Scarber met the eligibility

requirements for the Plan and wanted to become a participant. (Id.

¶¶ 9-10, 15-17; Scarber’s SOF ¶ 11, Dkt. No. 74.)                To enroll,

Scarber had to follow the same rules applicable to all other

eligible employees: by October 30, 2014, submit (1) a waiver of

rights and claims, and (2) an online election bid form via the

“Unimatic/CSS”   system.         (United’s    SOF     ¶¶ 11-12.)         Said

requirements were set forth both in the Plan itself and in a

question-and-answer document provided by United to its employees

in advance of the October 30 deadline.              (Id. ¶ 13.)        Scarber

completed only the first of these two tasks, so he was not awarded

a lump-sum benefit under the Plan.          (Id. ¶¶ 18-26.)      The reason

for Scarber’s shortcoming is in dispute.

     On October 20, 2014, Scarber went to O’Hare Airport in Chicago

for assistance in enrolling in the Plan.        (Id. ¶ 18.)      Once there,

Defendant Traci Rose directed Defendant Annella Sahli—both United

employees—to assist him in enrolling.        (Id. ¶¶ 19-20.)      Sahli then

submitted   Scarber’s   wavier   form—the    first    of   the   two   opt-in

requirements—on his behalf.       (Id. ¶ 21.)       Scarber contends that

Sahli then asked him for his password to log into Unimatic/CSS and

that Sahli used that password to enter Scarber’s required bid form

into Unimatic.    (Scarber’s SOF ¶ 16.)        United disputes both of

those contentions (United’s Resp. to Scarber’s SOF ¶ 16, Dkt. No.



                                  - 2 -
86), and notes that Scarber’s Unimatic records show that no such

bid was entered during this meeting or at any other time (United’s

SOF ¶ 23).    To any extent, the parties agree that before Scarber

left O’Hare, one of the United employees told him he was “all set.”

(United’s SOF ¶ 21.)

     But the following month, after the October 30 Plan-enrollment

deadline had passed, Scarber learned he would not receive a lump-

sum benefit through the Plan. (Id. ¶ 24.) Upon contacting United,

Scarber learned his United bid had never been submitted online as

required.    (Scarber’s SOF ¶ 19.)

     Scarber filed a six-count Complaint in state court, which

United subsequently removed.   (See Notice of Removal, Dkt. No. 1.)

This Court then dismissed several of Scarber’s claims in two

rulings.     See Scarber v. United Airlines, Inc., No. 15 C 9147,

2016 WL 3213405, at *1 (N.D. Ill. June 10, 2016); Scarber v. United

Airlines, Inc., No. 15 C 9147, 2016 WL 362377, at *1 (N.D. Ill.

Jan. 29, 2016). The second of those rulings stayed all proceedings

until Scarber exhausted his administrative remedies, which he has

now done: He filed a claim for benefits under the Plan, which was

denied; he then filed an appeal of that decision, which was denied

as well.    (United’s SOF ¶¶ 26-27.)

     This matter thus returns to the Court’s attention. Two counts

remain: Count I, for enforcement of rights and benefits under ERISA



                                - 3 -
§ 502(a)(1)(B),    29   U.S.C.   § 1132(a)(1)(B),    and   Count IV,   for

negligence and negligent supervision.       (See generally Am. Compl.,

Dkt. No. 35.)     Both parties move for summary judgment.

                          II.    LEGAL STANDARD

     Summary judgment must be granted “if the movant shows that

there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.”        FED. R. CIV. P. 56(a).

A genuine issue of material fact exists if “the evidence is such

that a reasonable jury could return a verdict for the nonmoving

party.”   Zaya v. Sood, 836 F.3d 800, 804 (7th Cir. 2016) (quoting

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). When

evaluating summary judgment motions, courts must view the facts

and draw reasonable inferences in the light most favorable to the

nonmovant.   Scott v. Harris, 550 U.S. 372, 378 (2007).           But the

nonmovant “is only entitled to the benefit of inferences supported

by admissible evidence, not those ‘supported by only speculation

or conjecture.’”     Grant v. Trs. of Ind. Univ., 870 F.3d 562, 568

(7th Cir. 2017).        On cross-motions for summary judgment, the

typical standard is applied to each motion in turn to determine

whether judgment should be entered as a matter of law.                 See

Marcatante v. City of Chicago, 657 F.3d 433, 438-39 (7th Cir.

2011).




                                  - 4 -
                               III.   DISCUSSION

     Before reviewing the motions at bar, the Court notes that in

responding to United’s statement of material facts, Scarber failed

to adhere to Local Rule 56.1.              That Rule required Scarber to

respond concisely and, in the case of any disagreement, make

specific citations to the record.              N.D. Ill. L.R. 56.1(b)(3).

Scarber did not follow that rule.               Instead, he answered with

byzantine non-responses, such as: “Plaintiff though states what

Defendants stated in Paragraphs 11-12 and reiterates what is

exactly   stated    as    to   Paragraph   4   Defendant’s    Participation.”

(Scarber’s Resp. to United’s SOF ¶¶ 9-10, Dkt. No. 84.)             This will

not do.   Rule 56.1 is meant to clarify the record and the disputes

concerning it; Scarber’s obfuscating responses fail to abide by

the letter and spirit of this Rule.            As such, all facts set forth

in United’s statement of material facts are deemed to be admitted.

See Friend v. Valley View Cmty. Unit Sch. Dist. 365U, 789 F.3d

707, 710 (7th Cir. 2015) (citing N.D. Ill. L.R. 56.1(b)(3)(C)).

Now on to the motions.

             A.    Count I – Enforcement of Rights Under
                       29 U.S.C. § 1132(a)(1)(B)

     In   Count    I,    Scarber   challenges    the   Plan   Administrator’s

ruling denying him the lump-sum benefit paid out to others under

the Plan.   The proper standard of review for this inquiry depends

on whether the Plan confers upon the Administrator the power of

                                      - 5 -
discretionary   judgment.   If    so,    the   Court   may   reverse   the

Administrator’s decision only if it was arbitrary and capricious.

James v. Gen. Motors Corp., 230 F.3d 315, 317 (7th Cir. 2000)

(citing Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115

(1989); Allison v. Dugan, 951 F.2d 828, 832 (7th Cir. 1992)).           If

not, the Court conducts a de novo review of the decision.              See

Herzberger v. Standard Ins. Co., 205 F.3d 327, 329, 329-32 (7th

Cir. 2000).

     Here, the arbitrary-and-capricious standard clearly applies.

The Plan provides that:

     The Plan Administrator . . . shall have all powers
     necessary   to   [supervise   the   administration   and
     enforcement of the Early Out Plan], including . . . the
     right, power, discretion, and authority:
     . . .
     (b) To construe in his or her discretion all terms,
     provisions, conditions, and limitations of the Early Out
     Plan;
     . . .
     (e) To determine in his or her discretion, all questions
     regarding eligibility and participation; and
     (f) To make a determination in his or her discretion as
     to the right of any person to a benefit under the Early
     Out Plan and to prescribe procedures to be followed by
     Participants in obtaining benefits[.]

(Admin. Record 89, Dkt. No. 63-2.)       This language confers broad

discretion upon the Administrator and thus invokes the deferential

standard of review.    See Herzberger, 205 F.3d at 331 (reciting

that when plans indicate that “a discretionary determination is


                                 - 6 -
envisaged,”   they   provide   employees   adequate    notice   that   the

administrator’s   decisions    are   discretionary    and   thus   largely

insulated from judicial review).

     Under the applicable, “highly deferential” standard, Jenkins

v. Price Waterhouse Long Term Disability Plan, 564 F.3d 856, 861

(7th Cir. 2009), the Arbitrator’s decision will not be overturned

so long as at least one of the following is true: “(1) it is

possible to offer a reasoned explanation, based on the evidence,

for a particular outcome, (2) the decision is based on a reasonable

explanation of relevant plan documents, or (3) the administrator

has based its decision on a consideration of the relevant factors

that encompass important aspects of the problem.”           Militello v.

Cent. States, Se. & Sw. Areas Pension Fund, 360 F.3d 681, 686 (7th

Cir. 2004) (citations and internal quotation marks omitted).           Put

another way, the Court will only interfere with the Administrator’s

decision if it was “downright unreasonable.”          James, 230 F.3d at

317 (citations omitted).    In judging the Administrator’s decision,

the Court does not ask whether it would reach the same conclusion,

but merely whether there is any rational support in the record for

the decision.   See Fischer v. Liberty Life Assurance Co., 576 F.3d

369, 376 (7th Cir. 2009).      Finally, the review is limited to the

information in the administrative record.       Perlman v. Swiss Bank




                                 - 7 -
Corp. Comprehensive Disability Prot. Plan, 195 F.3d 975, 981-82

(7th Cir. 1999).

     With the standard of review decided, the Court turns to the

Administrator’s decision.     As recited above, the Administrator

denied Scarber the Early-Out benefit because Scarber failed to

submit a valid bid through the Unimatic system as required.       (See

Administrator’s Appeal Decision, AR 272, Dkt. No. 63-3 (reciting

Scarber’s failure); United Internal E-mail, AR 398, Dkt. No. 63-5

(same).)   Further, the Administrator specifically noted that each

eligible United employee bore an individual responsibility to

enroll in the Plan.     (Administrator’s Appeal Decision, AR 272.)

As such, “[w]hether [Scarber] sought assistance with submitting

his Early Out Plan bid would not and cannot alter the express

requirements of the [Plan],” and thus Scarber’s reliance on the

conduct of Defendants Rose and Sahli provides him no recourse.

(Id.)   The Administrator also found that contrary to Scarber’s

allegations, “[t]he evidence does not support the contentions that

Ms. Sahli asked for Mr. Scarber’s password, that Mr. Scarber

provided his password to Ms. Sahli, or that Ms. Sahli submitted an

election bid form on Mr. Scarber’s behalf into the Unimatic/CCS

system.”   (Administrator’s Appeal Decision, AR 272 n.4.)

     The   Court   is   not   persuaded   that   it   was   “downright

unreasonable” for the Administrator to deny Scarber the benefit he



                                - 8 -
seeks.    James, 230 F.3d at 317.        According to the Administrator’s

review, signing onto the Plan required two steps, yet Scarber

completed    only    one.      While    Scarber’s       explanations         for   his

shortcoming       might    engender    sympathy,       they    do    not,    as    the

Administrator noted, unravel the Plan’s requirements.                       Moreover,

Scarber fails to marshal any material argument in his favor; he

simply    repeats    the    mantra    that     his    reliance      upon    United’s

assistance    was     reasonable.        But,    as     described      above,      the

Administrator considered that explanation and found it unavailing

against the clearly-delineated Plan requirements.                     The decision

denying benefits was premised upon a reasoned explanation, and the

Court is in no position to interfere.                See Militello, 360 F.3d at

686.   Accordingly, the Court grants summary judgment on Count I to

United.

          B. Count IV – Negligence / Negligent Supervision

       Scarber maintains he is entitled to summary judgment on Count

IV, though his evidence in support is thin.                    Across the aisle,

United    moves    for    summary   judgment    by     arguing      that    Scarber’s

negligence theories are preempted by ERISA and, even if they are

not preempted, the claims fail as a matter of law.

       ERISA preemption is distinctly broad.                  ERISA “supersede[s]

any and all State laws insofar as they . . . relate to any [ERISA-

governed] employee benefit plan.”               29 U.S.C. § 1144(a).               That


                                       - 9 -
includes “all laws, decisions, rules, regulations, or other State

action having the effect of law.”         29 U.S.C. § 1144(c)(1).      Put

simply, “[i]f a state law ‘relate[s] to . . . employee benefit

plan[s],’ it is pre-empted.”     Pilot Life Ins. Co. v. Dedeaux, 481

U.S. 41, 45 (1987) (quoting 29 U.S.C. § 1144(a)), superseded by

statute on other grounds as stated in Hunter v. Ameritech, 779 F.

Supp. 419, 421 (N.D. Ill. 1991).       “The phrase ‘relate to’ [takes]

its broad common-sense meaning, such that a state law ‘relate[s]

to’ a benefit plan ‘in the normal sense of the phrase, if it has

a connection with or reference to such a plan.’” Id. at 47 (quoting

Metro. Life Ins. Co. v. Massachusetts, 471 U.S. 724, 739 (1985)

(quoting Shaw v. Delta Air Lines, Inc., 463 U.S. 85, 97 (1983))).

Further,   ERISA    preemption   is    not   limited   to   “state   laws

specifically designed to affect employee benefit plans.”             Shaw,

463 U.S. at 98.

     The Court considered Defendants’ ERISA preemption argument

once before and ruled that the negligence claims were not preempted

because whether United was negligent in processing Scarber’s bid

“does not depend on the terms of the Plan itself.”          Scarber, 2016

WL 362377, at *4.    The Court then explained at a subsequent status

hearing that a fuller record could elucidate the issue.              (See

2/17/2016 Status Hearing Tr.)         Since that time, the record has

been supplemented and the Supreme Court has handed down its



                                 - 10 -
decision in Gobeille v. Liberty Mutual Insurance Co., 136 S. Ct.

936 (2016), which reiterated the Court’s view that ERISA’s broad

preemption doctrine is intended to ensure “nationally uniform plan

administration.”   Id. at 943 (citation omitted); see id. at 957

(Ginsburg, J., dissenting) (describing the majority in Gobeille as

retrieving from the “discard bin” a “super-preemption” doctrine).

Mindful of that decision, this Court looks to United’s preemption

argument with fresh eyes.

     The key in the preemption analysis is whether the alleged

misfeasance constitutes a negligent denial of benefits as opposed

to a violation of some non-ERISA-imposed duty.   If the former, the

plaintiff’s action to recover for that negligence amounts to an

impermissible “end run” around ERISA.   See Zipperer v. Raytheon

Co., 493 F.3d 50, 52 (1st Cir. 2007) (finding preemption of

allegations that defendant’s negligent recordkeeping led plaintiff

to receive smaller pension payouts than he had been promised).   If

the latter, the negligence action is extraneous to the denial of

benefits and thus may escape ERISA preemption.       See Badal v.

Hinsdale Mem’l Hosp., No. 06 C 7164, 2007 WL 1424205, at *8 n.5

(N.D. Ill. May 8, 2007) (describing that preemption does not apply

when a plaintiff “attempt[s] to remedy [a] violation of a legal

duty independent of ERISA” (quoting Aetna Healthcare, Inc. v.

Davila, 542 U.S. 200, 214 (2004))).



                             - 11 -
       A recent decision from this District provides an example of

the line-drawing exercise involved here.                 In Wigdahl v. Fox Valley

Family Physicians, No. 18 C 3513, 2018 WL 4520380, at *1 (N.D.

Ill.    Sept.     21,   2018),      the    plaintiff’s          husband   experienced

shortness    of    breath,       called       his    health     insurance    provider,

followed the provider’s advice to visit urgent care rather than an

emergency room, and later died.                In relevant part, the plaintiff

alleged the defendant-provider had acted negligently in dispensing

that    advice.     Id.     at    *3.     The       defendant    argued     this    claim

“involve[d] determinations under [the decedent’s] insurance plan

as to the necessity of certain medical care, thus bringing them

within ERISA’s scope” and so into preempted territory.                        Id.    The

court, however, was not convinced:

       [The plaintiff’s claims] do not involve coverage or
       eligibility decisions. She does not claim [the
       defendant] failed to provide medically necessary
       treatment or other benefits to which [her deceased
       husband] was entitled under the plan. Instead, she
       alleges [the defendant] . . . acted negligently . . .
       [by] failing to direct him to an emergency room.

Id.     The Court thus allowed the negligence allegations to stand.

Id.    In so concluding, the court contrasted its decision with Jass

v. Prudential Health Care Plan, Inc., 88 F.3d 1482, 1488 (7th Cir.

1996), superseded on other grounds as stated in Samaritan Health

Center v. Simplicity Health Care Plan, 459 F. Supp. 2d 786, 793

(E.D.     Wis.     2006),        where    a     nurse’s       allegedly      negligent

                                         - 12 -
determination that the plaintiff did not require physical therapy

amounted to a denial of benefits and so could only be challenged

under ERISA.     See Wigdahl, 2018 WL 4520380, at *3 (characterizing

Jass); cf. Corcoran v. United Healthcare, Inc., 965 F.2d 1321,

1329    (5th    Cir.   1992)    (affirming    preemption    of    claim    that

administrator      negligently      refused    to    authorize     a      needed

hospitalization), abrogated on other grounds as recognized in

Hager v. DBG Partners, Inc., 903 F.3d 460, 469 n.41 (5th Cir.

2018); Carson v. Am. Quality Sch. Corp. Thea Bowman Leadership

Acad., No. 2:15CV348, 2016 WL 1699789, at *1 (N.D. Ind. Apr. 28,

2016) (finding preemption of claim that insurer negligently and

improperly processed plaintiff’s claim for benefits).

       Here, the negligence alleged does not fit neatly into the

context described in either Wigdahl or Jass.             Rose and Sahli were

allegedly negligent.           But their negligence was neither wholly

unrelated to the denial of benefits (as in Wigdahl) nor a denial

in and of itself (as in Jass).          Further complicating matters is

that here—as the Administrator noted in denying Scarber’s appeal—

the    Plan    imposed   the     responsibility     to   ensure    successful

enrollment upon Scarber alone.

       From Scarber’s perspective, that complication does not much

matter.       He believes the alleged negligence is an intervening

force; but for said negligence, he would have enrolled in the Plan



                                    - 13 -
and   been   eligible     for   the   Early-Out      benefit.     As    such,   the

negligence he alleges is independent of the decision to deny

benefits and should therefore avoid preemption.                 See Lancaster v.

Chandra, No. 93 C 2717, 1994 WL 33962, at *5 (N.D. Ill. Feb. 4,

1994); see also Badal, 2007 WL 1424205, at *8 n.5.

      From United’s perspective, however, the complication matters

greatly.     United believes that it is impossible, without reference

to the Plan’s terms, to weigh Scarber’s excuses for failing to

submit his Unimatic bid.              Thus, because Scarber’s negligence

allegations     require    interpreting        the    terms,    the    allegations

“relate to” the Plan and must be preempted.              See Jackman Fin. Corp.

v. Prudential Ins. Co. of Am., No. 09-CV-06430, 2010 WL 3800892,

at *3 (N.D. Ill. Sept. 22, 2010) (reciting that allegations

requiring the court to inquire into the plan’s terms must be

preempted).

      But for the Court to adopt Scarber’s perspective, he must

demonstrate that Rose and Sahli bore a non-ERISA-imposed duty to

render adequate assistance.           See Parkview Hosp., Inc. v. White’s

Residential & Family Servs., Inc., No. 1:07-CV-0208 WCL, 2008 WL

89878, at *3 (N.D. Ind. Jan. 7, 2008).               Scarber has failed in this

regard.      He does not establish, nor even allege, that Rose and

Sahli owed him any duty of care in helping him enroll in the Plan.




                                      - 14 -
      This   failure   dooms   Scarber’s     claim   twice-over.        First,

Scarber thus fails to establish any independent legal basis for

his claim as required to avoid preemption.           See Franciscan Skemp

Healthcare, Inc. v. Cent. States Joint Bd. Health & Welfare Tr.

Fund, 538 F.3d 594, 597 (7th Cir. 2008) (citing Davila, 542 U.S.

at   210).    And   second,    even   if   this   failure   did   not   invite

preemption, it would still spell ruin for Scarber’s negligence

allegations given the axiom that “unless a duty is owed, there is

no negligence.”     Doe v. Boy Scouts of Am., 4 N.E.3d 550, 559 (Ill.

App. Ct. 2014) (quoting LaFever v. Kemlite Co., 706 N.E.2d 441,

446 (Ill. 1998) (quoting Am. Nat’l Bank & Tr. Co. of Chi. v. Nat’l

Advertising Co., 594 N.E.2d 313, 318 (Ill. 1992))).

      Scarber’s negligent supervision theory fares equally poorly.

To prevail on that theory, Scarber must prove that United knew or

should have known that Rose and Sahli had a “particular unfitness”

for their positions so as to create a danger of harm to third

persons.     Van Horne v. Muller, 705 N.E.2d 898, 904 (Ill. 1998)

(citations omitted).     Yet Scarber fails to prove (or, again, even

allege) that Rose and Sahli were particularly unfit for their

positions.

      As the Seventh Circuit has often observed, “summary judgment

is the ‘put up or shut up’ moment in a lawsuit, when a party must

show what evidence it has that would convince a trier of fact to



                                  - 15 -
accept its version of events.”     Koszola v. Bd. of Educ. of City of

Chi., 385 F.3d 1104, 1111 (7th Cir. 2004) (citations and internal

quotation marks omitted), overruled in other part by Ortiz v.

Werner Enters., Inc., 834 F.3d 760 (7th Cir. 2016).            Scarber’s

evidence falls far short of the summary judgment standard he

invites by his motion, and he fails to establish any genuine issue

of material fact counselling against awarding judgment to his

opponent.   His Motion thus fails on Count IV, and United’s Motion

succeeds.

                          III.    CONCLUSION

     The    Administrator’s   decision    denying   benefits   was   not

downright unreasonable.   Scarber’s negligence claims are preempted

by ERISA and are fatally deficient besides.          The Court grants

summary judgment to United on all remaining counts.


IT IS SO ORDERED.




                                      Harry D. Leinenweber, Judge
                                      United States District Court

Dated:   10/23/2018




                                 - 16 -
